MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           May 09 2018, 5:47 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Zachary J. Stock                                         Curtis T. Hill, Jr.
Zachary J. Stock, Attorney at Law, P.C.                  Attorney General of Indiana
Indianapolis, Indiana
                                                         Lyubov Gore
                                                         Michael Gene Worden
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

P.R.M.,                                                  May 9, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         32A04-1710-JV-2301
        v.                                               Appeal from the Hendricks
                                                         Superior Court
State of Indiana,                                        The Honorable Karen M. Love,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         32D03-1706-JD-130



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A04-1710-JV-2301 | May 9, 2018           Page 1 of 7
[1]   The juvenile court adjudicated P.R.M. delinquent after finding that he

      committed an act that would be dealing in a controlled substance if committed

      by an adult.1 P.R.M. raises two arguments on appeal, one of which we find

      dispositive: P.R.M. contends that the evidence is insufficient to support the

      adjudication. We agree, and reverse.


                                                     Facts     2




[2]   On May 23, 2017, Brownsburg High School assistant principal Demetrius

      Dowler noticed an unusual number of boys enter one of the school’s restrooms,

      so he followed them in to investigate. Dowler saw P.R.M. standing in the

      doorway of a restroom stall, passing a baggie to G.S. Dowler did not see what

      was in the bag. G.S. later testified that he purchased three Adderall pills from

      P.R.M. for twenty dollars and then swallowed them.


[3]   Dowler then left the restroom to wait outside for P.R.M.; he also called an

      “officer for back up.” Tr. Vol. II p. 17. When P.R.M. exited the restroom,

      Dowler told him that he had seen something inappropriate and escorted him to

      the office of Adam Poliskie, another assistant principal. Dowler told Poliskie of

      the exchange he had seen in the restroom. Dowler then took G.S. to his own

      office. G.S. tried to dispose of the empty bag along the way, but another staff



      1
          Ind. Code § 35-48-4-2(a)(1)(C).
      2
       We heard oral argument at South Dearborn High School on April 12, 2018. We thank the school’s
      administration, faculty, and students, and the Dearborn County Bar Association, for their gracious
      hospitality. We also thank counsel for their informative and engaging oral advocacy and subsequent
      discussion with the students.

      Court of Appeals of Indiana | Memorandum Decision 32A04-1710-JV-2301 | May 9, 2018             Page 2 of 7
      member confiscated it. Dowler searched G.S. but did not find anything on

      him.


[4]   Poliskie questioned P.R.M. for twenty to thirty minutes about what had

      occurred in the restroom. P.R.M. said that G.S. had purchased video game

      passcodes and denied that anything illegal had been exchanged. School

      officials searched P.R.M.’s backpack for pills, and although they did not find

      any, his backpack “did contain materials that led to [a] drug screening.” Id. at

      29. After Poliskie took P.R.M. to the school clinic for a drug screen, P.R.M.

      asked to speak with his guardian. Poliskie continued to talk with P.R.M. while

      they waited for P.R.M.’s guardian to pick him up. At some point in their

      conversation, P.R.M. said “what if I had just given the pills to another student,

      would we still be sitting here.” Id.


[5]   On June 26, 2017, the State filed a petition alleging P.R.M. had committed a

      delinquent act that would constitute dealing in a schedule II controlled

      substance if committed by an adult. A factfinding hearing took place on August

      31, 2017. During the hearing, G.S. testified that he purchased three Adderall

      pills from P.R.M. for twenty dollars; that he had taken Adderall twice before;

      and that he swallowed all three pills after the purchase. When asked to describe

      how Adderall pills look, G.S. testified that “[t]hey were blue and circular.” Id.

      at 7. The juvenile court found the allegation true and adjudicated P.R.M.

      delinquent. The juvenile court awarded wardship over P.R.M. to the Indiana

      Department of Correction, suspended that commitment, and placed P.R.M. on

      twelve months of supervised probation. P.R.M. now appeals.

      Court of Appeals of Indiana | Memorandum Decision 32A04-1710-JV-2301 | May 9, 2018   Page 3 of 7
                                   Discussion and Decision
[6]   Although P.R.M. makes two arguments on appeal, we find his argument that

      the evidence is insufficient to be dispositive. In resolving a claim that the

      evidence supporting an adjudication of juvenile delinquency is insufficient, we

      apply the standard of review that applies to all sufficiency matters. Johnson v.

      State, 719 N.E.2d 445, 448 (Ind. Ct. App. 1999). Accordingly, we consider only

      the probative evidence and reasonable inferences supporting the verdict. Drane

      v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh the evidence or

      assess the credibility of witnesses, and we consider conflicting evidence most

      favorably to the trial court’s ruling. Id. We will affirm the conviction unless no

      reasonable trier of fact could find the elements of the offense proven beyond a

      reasonable doubt. Id. It is generally not necessary that the evidence overcomes

      “every reasonable hypothesis of innocence.” Id. at 147. The evidence is

      sufficient if an inference may reasonably be drawn from it to support the

      adjudication. Id.


[7]   The State is not required to introduce the actual contraband into evidence to

      obtain a conviction for dealing. Helton v. State, 907 N.E.2d 1020, 1024 (Ind.

      2009). Instead, the identity and quantity of a controlled substance may be

      established through witness testimony and circumstantial evidence. Id. This

      type of circumstantial evidence can include the testimony of someone

      experienced with the drug who identifies the substance. Clifton v. State, 499

      N.E.2d 256, 258 (Ind. 1986). Convictions supported by circumstantial evidence

      have relied on the testimony of past drug users who actually ingested the drug

      Court of Appeals of Indiana | Memorandum Decision 32A04-1710-JV-2301 | May 9, 2018   Page 4 of 7
      in question and identified it based on its effects. Id. To affirm a conviction

      based on this type of circumstantial evidence, the evidence must consist of the

      opinion testimony of someone sufficiently experienced with the drug. Id.


[8]   To prove that P.R.M. committed a delinquent act that would constitute dealing

      in a schedule II controlled substance if committed by an adult, the State was

      required to prove that he knowingly or intentionally delivered a controlled

      substance, pure or adulterated, classified in schedule II. I.C. § 35-48-4-

      2(a)(1)(C).


[9]   The evidence elicited at the factfinding hearing was that G.S. and P.R.M.

      discussed G.S.’s desire to buy Adderall from P.R.M., that G.S. asked P.R.M. to

      sell him Adderall, and that P.R.M. agreed to do so. G.S. also testified that he

      purchased three Adderall pills from P.R.M. for twenty dollars; that he had

      taken Adderall twice before; and that he swallowed all three pills after the

      purchase. When asked to describe how Adderall pills look, G.S. testified that

      “[t]hey were blue and circular.” Tr. p. 7. This testimony is unclear as to

      whether G.S. meant the Adderall pills in general are blue and circular, or

      whether the pills he bought from P.R.M. were blue and circular. If he meant

      the former, then the record does not include testimony that provides a matching

      description of the pills G.S. bought and swallowed. If he meant the latter, then

      the record contains no evidence about what Adderall looks like and whether the

      pills G.S. bought fit within that description. Further, the record is devoid of

      evidence that G.S. could recognize Adderall by sight or that twenty dollars is

      the going rate for three Adderall pills. Even if G.S. had testified to such, his

      Court of Appeals of Indiana | Memorandum Decision 32A04-1710-JV-2301 | May 9, 2018   Page 5 of 7
       testimony alone may not have been sufficient evidence. See Smalley v. State, 732

       N.E.2d 1231, 1236 n.2 (Ind. Ct. App. 2000) (noting that the defendant’s and a

       detective’s identification of a substance independently of each other and the

       other circumstances, which included a chemical analysis, might have been

       insufficient to prove what the substance was). Additionally, G.S. did not

       describe the effect of the pills he swallowed or compare that experience to his

       previous experiences taking Adderall.


[10]   Based on this evidence, in order to conclude that P.R.M. sold G.S. Adderall,

       the factfinder must assume, based on G.S.’s unclear and conclusory testimony,

       that Adderall pills are blue and circular and that the pills that G.S. ingested

       were Adderall. Although G.S. testified that he had taken Adderall twice before,

       this fact, standing alone, does not make him “sufficiently experienced with the

       drug,” such that his testimony supports a conclusion that the pills were, in fact,

       Adderall. Clifton, 499 N.E.2d at 258. See also Smalley, 732 N.E.2d at 1235

       (noting that the fact that defendant testified that he was a “drug addict” and

       that the substance was cocaine may not have been, on its own, sufficient

       evidence that the substance at issue was cocaine). As a result, the evidence is

       insufficient to allow a factfinder to reasonably infer that the pills at issue were a

       controlled substance. Accordingly, the evidence is insufficient to support a true

       finding and must be reversed.




       Court of Appeals of Indiana | Memorandum Decision 32A04-1710-JV-2301 | May 9, 2018   Page 6 of 7
[11]   The judgment of the juvenile court is reversed and remanded with instructions

       to vacate the adjudication.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A04-1710-JV-2301 | May 9, 2018   Page 7 of 7